                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO

 PETER STROJNIK,                                Case No. 1:18-CV-556-BLW

             Plaintiff,                         PROTECTIVE ORDER

 vs.

 BLOCK 22 LLC dba THE GROVE
 HOTEL,

             Defendant.




       Pursuant to Rules 26 and 29 of the Federal Rules of Civil Procedure, the

Court’s Memorandum Decision and Order (Dkt. 20) and the parties’ Stipulation for

Protective Order hereby:

       1.   That this Protective Order governs the production, use, and

dissemination of information and documents that are produced by Defendant Block

22 LLC doing business as The Grove Hotel, (“Defendant”).

       2.   Designation and Provision of Protected Material.       Defendant may

designate as “CONFIDENTIAL” any document, or portion thereof, which it

reasonably believes it must produce pursuant to the Court’s Memorandum Decision

and Order (Dkt. 20) including confidential, privileged, proprietary, private and/or


PROTECTIVE ORDER - 1
other sensitive information such as, but not limited to, non-public personal, financial,

corporate and business records and data. All such documents shall be subject to the

terms and conditions set forth in this Protective Order and shall be referred to herein

as the “Protected Material.”

         The designation of all or a portion of a document as “CONFIDENTIAL” shall

be made by placing such legend on each designated page of the document prior to

production of the document. In no event shall said mark or stamp interfere with the

legibility of any part of a document.

         3.        Access to and Use of Protected Material. Protected Material shall not

be used for purposes other than for the litigation of this case, defined as Peter

Strojnik v. Block 22 LLC doing business as The Grove Hotel, Case No. 1:18-cv-

00556-BLW, U.S. District Court, District of Idaho, and any related appellate

proceedings, and shall not be disclosed to any person or entity other than:

                   a.       Plaintiff, his attorneys1, agents, employees and representatives

who have a need to know or to have access to the information, and their respective

legal counsel and such counsel’s legal associates, paralegals, secretaries, and office

staff;




1
  Plaintiff Peter Strojnik filed this action as a pro-se litigant. The terms of this protective order are intended to apply
to Plaintiff who is currently representing himself and any attorney who may in the future make an appearance in this
litigation on Plaintiff’s behalf.


PROTECTIVE ORDER - 2
                  b.       Plaintiff’s independent experts or consultants specifically

retained by Plaintiff to assist counsel in this litigation and the experts’ or consultants’

respective office staff;

                  c.       Defendant, its attorneys, agents, employees and representatives

who have a need to know or to have access to the information, and their respective

legal counsel and such counsel’s legal associates, paralegals, secretaries, and office

staff;

                  d.       Defendant’s independent experts or consultants specifically

retained by Defendant to assist counsel in this litigation and the experts’ or

consultants’ respective office staff;

                  e.       The Court, court reporters, courtroom personnel, jurors, and

witnesses testifying at trial;

                  f.       Such other person(s) as the Court shall determine.

         4.       Disclosure to Experts or Consultants. Any independent expert or

consultant retained to assist Plaintiff or Plaintiff’s counsel in this litigation shall,

prior to any disclosure to the expert or consultant of the Protected Material, execute

an agreement to be bound by the Protective Order (the “Confidentiality

Agreement”)2. A copy of the Confidentiality Agreement is attached hereto as




2
 The parties recognize that the time for Plaintiff to disclose experts has passed so this section may be unnecessary
but include it herein out of an abundance of caution.


PROTECTIVE ORDER - 3
Exhibit “A”. A copy of the signed Confidentiality Agreement shall be provided to

opposing counsel prior to any disclosure.

      5.     Copies of Protected Material. Copies of Protected Material may be

made by or for only those persons identified in Paragraph 3 as authorized recipients

of Protected Material, provided that all copies and extracts are appropriately marked

as “CONFIDENTIAL.”          All copies of Protected Material are subject to the

provisions of this Order as though they were original Protected Material.

      6.     Custody of Protected Material. All Protected Material received by

Plaintiff and Defendant, and any notes, summaries or other records regarding that

information, shall be maintained in the custody of their counsel, except that

independent experts and consultants may retain documents on a temporary basis for

purposes of study, analysis, and preparation of the case, and subject to Paragraph 4,

above. As provided more fully in Paragraph 10, upon final termination of the

litigation, all Protected Material, including copies thereof, shall be returned to

counsel for Defendant.

      7.     Discovery Relating to Protected Material.

             a.    To the extent that any discovery, including depositions, taken by

      Plaintiff or Defendant, includes or attaches any Protected Material, such

      discovery shall be designated as “CONFIDENTIAL” and shall be subject to

      the terms of the Protective Order.



PROTECTIVE ORDER - 4
              b.     To the extent that Plaintiff or Defendant receives a subpoena

       duces tecum from a third-party or any discovery request from another party to

       the litigation seeking disclosure of the Protective Material, it shall be

       sufficient for Plaintiff or Defendant to cite to this Stipulated Protective Order.

       8.     Filing of Protected Material. Prior to making any Protected Material

part of the court file:

              a.     Except as provided for below, Plaintiff shall first consult with the

       counsel for Defendant to determine whether, with the consent of Defendant,

       the document or a redacted version of the document may be filed with the

       Court not under seal.

              b.     Where agreement is not possible or adequate, Plaintiff shall file

       a motion with the Court for direction.

              c.     Nothing in this Protective Order shall be deemed to preclude the

       admissibility of the Protected Material as evidence at trial.

              d.     Prior to filing any document under seal the party must first

       submit a motion to seal pursuant to Local Rule 5.3.

       9.     No Prejudice.

              a.     Nothing in this Order shall preclude Defendant from seeking

additional or different protection with respect to the confidentiality of any

information or material, including Protected Material, or from filing any motions to



PROTECTIVE ORDER - 5
compel or motions for protective order with regard to any discovery dispute.

Nothing in this Order shall preclude Defendant from withholding any documents on

the basis of privilege and/or other objections, provided that Defendant produces an

appropriate privilege log consistent with the Federal Rules of Civil Procedure and

Local Rules of the Court.

             b.    This Order shall not diminish any existing obligation or right

with respect to Protected Material.

      10.    Final Disposition. Within 30 days of the final termination of this

litigation, including any appeals, Plaintiff, his attorneys, agents, employees, and

representatives who received Protected Material shall return all Protected Material,

including partial or complete copies, transcriptions, extracts, abstracts, notes or

summaries of Protected Material, whether in printed, computerized, or electronic

form, to Defendant’s counsel. Plaintiff has the duty to compile all Protected Material

and copies thereof from his experts, consultants, and any other source for which he

or his experts or consultants are responsible, so that the Protected Material may be

returned to Defendant’s counsel. However, for archival purposes, Plaintiff may

retain pleadings, attorney and expert or consultant work product, depositions, and

correspondence and his own internal memoranda, all of which shall remain subject

to the provisions of the Protective Order.




PROTECTIVE ORDER - 6
      11.    Improper Disclosure. Plaintiff shall have the duty to use reasonable

care and precaution to protect the confidentiality of the Protected Material. If any

Protected Material is disclosed to any person other than those authorized herein

and/or other than in the manner authorized herein, then Plaintiff must immediately

bring all pertinent facts relating to such disclosure to the attention of Defendant’s

counsel and, without prejudice to any other rights of Defendant, Plaintiff must make

every effort to prevent further disclosure by the person(s) to whom such information

was disclosed.

      12.    Survival. The binding effect of the Protective Order shall survive

termination of this action.    The Court shall retain jurisdiction to enforce the

Protective Order.

      BASED UPON the Stipulation for Protective Order filed attached hereto, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that terms of this Protective Order are approved

and shall be effective upon entry of this order.



                                              DATED: December 12, 2019


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




PROTECTIVE ORDER - 7
